*605MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order affirming without opinion an Immigration Judge’s (“IJ”) order denying petitioners’ application for cancellation of removal.
Respondent’s motion to dismiss is construed as a motion for summary disposition in part and a motion to dismiss in part.
A review of the administrative record demonstrates that petitioner Nallely Rivera Rodriguez has presented no evidence that she has a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 298 F.3d 1089, 1093-94 (9th Cir.2002). The IJ therefore correctly concluded that, as a matter of law, petitioner Nallely Rivera Rodriguez was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition in part is granted as to petitioner Nallely Rivera Rodriguez because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We have reviewed the response to the order to show cause, and we conclude that petitioners Eusebio Rivera Gonzalez and Maria Estela Rodriguez Bedolla have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss in part this petition for review for lack of jurisdiction is granted as to petitioners Eusebio Rivera Gonzalez and Maria Estela Rodriguez Bedolla. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.